      Case 18-47363             Doc 2       Filed 11/19/18          Entered 11/19/18 14:53:18                  Main Document
                                                UNITED STATES BANKRUPTCY COURT
                                                            Pg 1 of 7
                                                  EASTERN DISTRICT OF MISSOURI
                                                        EASTERN DIVISION

In re: Ralph Robertson                                              )   Case No.

SSN: XXX-XX- 5833                                                   )   Hearing Date: ___

SSN: XXX-XX-                                                        )   Hearing Time: ___

Debtor(s).                                                          )   Hearing Location: ___



                                                            CHAPTER 13 PLAN



      A limit on the dollar amount of a secured claim, which may result in a partial payment or no payment at all to the            Included
1.1
      secured creditor.                                                                                                             Not Included


                                                                                                                                    Included
1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest.                                             Not
                                                                                                                                Included

                                                                                                                                    Included
1.3 Nonstandard provisions set out in Part 5.                                                                                       Not
                                                                                                                                Included



Part 1.      NOTICES
TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option does not indicate that the
option is appropriate in your circumstances or that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.
TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to confirmation in accordance with
the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without further notice if no
objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER
13 TRUSTEE RECEIVES THE CLAIM.


Part 2.      PLAN PAYMENTS AND LENGTH OF PLAN
2.1   Plan Payments.
           Payments Debtor is to make regular payments to the Chapter 13 Trustee as follows: (complete one of the following
payment options)
       (A) $700.00 per month for 60 months.
       (B) $_____ per month for ____ months, then $_____ per month for ____ months, then $_____ per month for ____ months.
       (C) A total of $ _____ through ____, then $ _____ per month for ____ months beginning with the payment due in ____, 20____.


2.2     Tax Refunds . Within fourteen days after filing federal and state income tax returns, Debtor shall provide the Chapter 13 Trustee
with a copy of each return required to be filed during the life of the plan. The Debtor shall send any tax refund received during the
pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to pay income taxes owed to any
taxing authority for the same period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers and refundable
tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.


2.3       Additional Lump Sums.
                          Sums Debtor shall send additional lump sum(s) consisting of _________, if any, to be paid to the Trustee.


Part 3.      DISBURSEMENTS
Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13 Trustee will make the
payments to creditors. All disbursements by the Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds
may be distributed again to those same paragraphs until paid in full before distributing to the next highest paragraphs:
      Case 18-47363            Doc 2       Filed 11/19/18         Entered 11/19/18 14:53:18                   Main Document
3.1    Trustee.
       Trustee Pay Trustee a percentage fee as allowed by law.
                                                                 Pg 2 of 7

3.2                                Arrearages Trustee will cure pre-petition arrearage on any executory contract accepted in paragraphs
        Executory Contract/Lease Arrearages.
3.3(A) or (B) over the following period, estimated as follows:

CREDITOR NAME                                  TOTAL AMOUNT DUE                                         CURE PERIOD

-NONE-                                                                                                  6 months



3.3      Pay the following sub-paragraphs concurrently:
 (A) Post-petition real property lease payments . Debtor assumes executory contract for real property with the following creditor(s) and
 proposes to maintain payments (which the Debtor shall pay) in accordance with terms of the original contract as follows:
CREDITOR NAME                                                  MONTHLY PAYMENT

-NONE-


 (B) Post-petition personal property lease payments . Debtor assumes executory contract for personal property with the following
 creditor(s) and proposes to maintain payments (which the Trustee shall pay) in accordance with terms of the original contract as follows:

CREDITOR NAME                         MONTHLY PAYMENT                                EST MONTHS REMAINING

-NONE-




 (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than Debtor's residence. ) Maintain
 payments of the following continuing debt(s) in accordance with terms of the original contract with any arrearages owed at the time of
 filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as adjusted by the creditor under terms
 of the loan agreement.

CREDITOR NAME                                                  MONTHLY PAYMENT

-NONE-


 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured by lien(s) on Debtor(s)
 residence shall be paid at the monthly amount listed below (or as adjusted by creditor under terms of loan agreement) to:

CREDITOR NAME                           MONTHLY PAYMENT                                  BY DEBTOR / TRUSTEE

The Money Store                         1177.00                                          Debtor



 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided for elsewhere in the plan) in
 full in equal monthly installments over the life of the plan, estimated as:

CREDITOR NAME                               TOTAL AMOUNT DUE                                        INTEREST RATE

-NONE-


3.4      Attorney Fees . Pay Debtor's attorney $1950.00 in equal monthly payments over 12 months (no less than 12 months). Any
additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
paragraph]


3.5      Pay the following sub-paragraphs concurrently :
(A) Pre-petition arrears on secured claims paid in paragraph 3.3 . Pay pre-petition arrearage on debts paid under paragraphs 3.3(C) or (D)
in equal monthly installments over the period set forth below and with the interest rate identified below, estimated as follows:

CREDITOR NAME                      TOTAL AMOUNT DUE                            CURE PERIOD                   INTEREST RATE

The Money Store                    12,000.00                                   48 months                     0.00



 (B) Secured claims to be paid in full . The following claims shall be paid in full in equal monthly payments over the period set forth
       Case 18-47363              Doc 2      Filed 11/19/18        Entered 11/19/18 14:53:18                    Main Document
 below with 6.25%
                % interest:
                                                                  Pg 3 of 7
CREDITOR                EST BALANCE DUE                           REPAY PERIOD                       TOTAL w/ INTEREST

-NONE-                                                            60 months



 (C) Secured claims subject to modification . Pay all other secured claims the fair market value of the collateral, as of the date the petition
 was filed, in equal monthly payments over the period set forth below with 6.25% % interest and with any balance of the debt to be paid as
 non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth below for a claim to be paid
 under this paragraph, the claim will be paid over the plan length.

CREDITOR                BALANCE DUE                     FMV         REPAY PERIOD                     TOTAL w/ INTEREST

None                                                                60 months




 (D) Co-debtor debt paid in equal monthly installments . The following co-debtor claims(s) to be paid by Trustee or by the co-debtor as
 noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly installments over the period and with interest as identified
 below:
CREDITOR              EST BALANCE DUE                   TRUSTEE / CO-DEBTOR                       PERIOD            INTEREST RATE



Gm Financial          $9,843.00                         Co-Debtor                                 60 months




 (E)) Post Petition Fees and Costs . Pay any post-petition fees and costs as identified in a notice filed pursuant to Federal Rule of
 Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-petition fees and costs which the Court allows and
 orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan duration and shall
 not receive interest.


3.6       Additional Attorney Fees . Pay $2,000.00 of Debtor's attorney's fees and any additional Debtor's attorney's fees allowed by the
Court.


3.7       Pay sub-paragraphs concurrently:
                             concurrently


 (A) Unsecured Co-debtor Guaranteed Claims . The following unsecured co-debtor guaranteed debt to be paid by Trustee or by the co-
 debtor as noted below. If paid by Trustee, pay claim in full with interest rate as identified below:
CREDITOR                EST TOTAL DUE                      TRUSTEE / CO-DEBTOR                                INTEREST RATE

-NONE-


 (B) Assigned DSO Claims . Domestic support obligation arrearages assigned to, or recoverable by, a governmental unit, will be paid a
 fixed amount with the balance to be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

CREDITOR                    TOTAL DUE                      TOTAL AMOUNT PAID BY TRUSTEE




3.8      Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan in full, estimated as follows:
CREDITOR NAME                                                           TOTAL AMOUNT DUE

Internal Revenue Service                                                $21,000.00




3.9      Pay the following sub-paragraphs concurrently :
      Case 18-47363             Doc 2       Filed 11/19/18         Entered 11/19/18 14:53:18                    Main Document
                                                                  Pg 4 of 7
 (A) General Unsecured Claims . Pay non-priority, unsecured creditors. Estimated total owed: $25,502.42. Amount required to be paid to
 non-priority unsecured creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required
 to be paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor guarantees a minimum
 of $0.00 (Dollar amount or 100%) will be paid to non-priority unsecured creditors.


 (B) Surrender of Collateral . Debtor proposes to surrender the following collateral to the following creditor(s). (Choose one).
           Any deficiency shall be paid as non-priority unsecured debt.
          The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended claim showing the
      secured and unsecured deficiency (if any) still owed after sale of the surrendered collateral.

CREDITOR NAME                                                                   COLLATERAL

-NONE-



 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the following creditor(s). Any
 balance will be paid as non-priority unsecured debt:
CREDITOR NAME                                                         CONTACT / LEASE

-NONE-




Part 4.     OTHER STANDARD PLAN PROVISIONS
4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will make all pre-
confirmation disbursements pursuant to § 1326(a).


4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a proof of claim to be entitled to
receive payments from the Chapter 13 Trustee.


4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not be binding on the
creditor.


4.4      The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any creditor secured by a mortgage
on real estate pending filing of a claim.


4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.


4.6     Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the protection of life, health or
property and consent cannot be obtained readily.


4.7      All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying debt determined
under non-bankruptcy law or discharge under § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not retain their liens if the court enters an order
granting Debtor's request to avoid the liens.


4.8       Any pledged credit union shares or certificates of deposit held by any bank shall be applied to the amount owed such claimant.


Part 5.     NONSTANDARD PLAN PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this Plan:
5.1 ___________________________________
5.2 ___________________________________
      Case 18-47363             Doc 2       Filed 11/19/18          Entered 11/19/18 14:53:18                   Main Document
                                                                   Pg 5 of 7
Part 6.     VESTING OF PROPERTY OF THE ESTATE
6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.


Part 7.     CERTIFICATION
The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan are identical to those
contained in Official Local Form 13 of the Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 11-19-18             DEBTOR: /s/ Ralph Robertson

DATE: ___                  DEBTOR:

                            /s/ Michael Doyel
                            Attorney for Debtor(s)
                            MOBAR #42478
                            EDMO #42478MO
DATE: 11-19-18              10820 Sunset Office Drive, Suite 124
                            St. Louis, MO 63127
                            314-909-9909
                            314-909-6626 fax
                            mike@doyellaw.com



                                                     CERTIFICATE OF SERVICE


I certify that a true and correct copy of the foregoing document was filed electronically on November 19, 2018 with the
United States Bankruptcy Court, and has been served on the parties in interest via e-mail by the Court’s CM/ECF
System as listed on the Court’s Electronically Mail Notice List.


I certify that a true and correct copy of the foregoing document was filed electronically on November 19, 2018 with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage fully
pre-paid, address to those parties on the Court’s Manual Notice List and listed below on November 20, 2018.
Ameren UE
P.O. Box 790353
Saint Louis, MO 63179


American Eagle CU
423 Lynch Street
Saint Louis, MO 63118


Annette Robertson
5839 Franklin Avenue
New Orleans, LA 70122


Barclays Bank Delaware
Po Box 8803
Wilmington, DE 19899


Belfor USA Group
616 Spirit Valley East Drive
Chesterfield, MO 63005


Chase Card
    Case 18-47363         Doc 2   Filed 11/19/18    Entered 11/19/18 14:53:18   Main Document
Po Box 15298                                       Pg 6 of 7
Wilmington, DE 19850


Gm Financial
Po Box 181145
Arlington, TX 76096


I C System Inc
Po Box 64378
Saint Paul, MN 55164


Internal Revenue Service
Department of Treasury
P.O. Box 7346
Philadelphia, PA 19101-7346


Langley Fed Credit Uni
1055 W Mercury Blvd
Hampton, VA 23666


Lending Club Corp
71 Stevenson St Ste 300
San Francisco, CA 94105


Markeeta Hall
1226 Glennmeade Drive
Maryland Heights, MO 63043


Metropolitan Sewer District
2350 Market Street
Saint Louis, MO 63103


Military Star
3911 S Walton Walker Blv
Dallas, TX 75236


Millsap & Singer LLC
612 Spirit Drive
Chesterfield, MO 63005


Missouri Department of Revenue
P.O. Box 475
Jefferson City, MO 65105-0475


The Money Source Inc
500 S Broad St
Meriden, CT 06450


Usaa Sb
10750 Mcdermott Frwy
San Antonio, TX 78288


Wffnatbank
    Case 18-47363      Doc 2    Filed 11/19/18    Entered 11/19/18 14:53:18   Main Document
Cscl Dispute Tm Mac N8235 04m, Po Box 14         Pg 7 of 7
Des Moines, IA 50306


/s/ Michael E. Doyel
